DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

After a thorough search of the present application and in light of prior art made of record, claims 1-20 are hereby allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In interpreting the claims, in light of the specification, the examiner finds the claimed invention to be patentably distinct from the prior art of record. The prior art made of record does not teach or fairly suggest the combination of elements, as recited in independent claims 1, 17 and 19.

As per claim 1:
The most closely matched prior art or record Changkyu Seol et al. (US 2015/0058536 A1; applicant’s prior invention) teaches, [0067] the state shaping engine 1270 shown in FIG. 7 includes a state shaping encoder 1271 and a state shaping decoder 1272. The state shaping encoder 1271 may be used to effectively encode incoming write data to mitigate certain effects known to degrade the reliability of data stored in the nonvolatile memory device 1100. The resulting "state-shaped encoded write data" (e.g., a version of the incoming write data having at least one changed program state) may then be provided to the nonvolatile memory device 1100 for programming. However, in certain embodiments of the inventive concept, the state-shaped encoded write data provided by the state shaping engine 1270 may first pass through the ECC encoder 1261 to be conventionally ECC encoded before programming to the nonvolatile memory device 1100.

Another closely matched prior art of record Hyejeong So et al. (US 2016/0276035 A1) teaches, [0126] the state shaping encoder & decoder 128 can perform a state shaping encoding. The state shaping encoding may convert ratios of programmed states of codewords to be ununiform. The state shaping decoding may restore the encoded codewords to original codewords. For example, the state shaping encoding may increase or decrease the number of bits having `1` or `0` among bits of codewords. For example, the state shaping encoder & decoder 128 can perform a state shaping encoding using state shaping parities being further provided in addition to the codeword. A reduction rate of bits having `1` or `0` being reduced by the state shaping encoding may be different depending on the number of bits of the state shaping parities. The state shaping encoded codewords, or the state shaping encoded codewords and the state shaping parities may be error-correction encoded by the ECC (error correction code) block 124. The error-correction encoded codewords may be written in the nonvolatile memory 110 through the memory interface 127.

The cited prior art or record Changkyu Seol et al. (US 2015/0058536 A1) or Hyejeong So et al. (US 2016/0276035 A1) taken singly or in combination fail to teach, anticipate, suggest, or render obvious the foregoing limitations, “….the channel selection information indicating positions of data bits of input data, positions of error correction code (ECC) parity bits for correcting errors in the input data, and positions of state shaping parity bits;…generating an alignment vector based on aligning the data bits of the input data, the ECC parity bits, and the state shaping parity bits, wherein the aligning is based on the channel selection information; generating a codeword based on simultaneously performing state shaping and ECC encoding with respect to the alignment vector”. Consequently, claim 1 is allowed over the prior arts. Independent claims 17 and 19 include similar limitations of independent claim 1 and, therefore, are allowed for similar reasons. 
The above features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims 2-16, 18 and 20 are being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.

An updated search of prior arts has been conducted. The prior art searched and investigated in the database and domains does not fairly teach or suggest the teaching of the claimed subject matter as described above and reflected by the combined elements in each of the independent claims 1, 17 and 19.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.


Conclusion
The following prior arts made of record, listed on form PTO-892, and not relied upon, if any, are considered pertinent to applicant's disclosure:
Oh et al. (US 2011/0010698 A1) teaches a method of operating a memory controller comprises receiving original data from an external source, partitioning the original data into multiple elements of unit data, changing an order of at least one element of unit data to reduce the number of occurrences of a target state among the multiple units of unit data, and controlling a non-volatile memory device to program the multiple elements of unit data having the reduced number of occurrences of the target state.
Navon et al. (US 2020/0192591 A1) teaches non-volatile storage system with data shaping memory partitions.
Alrod et al. (US 2017/0269839 A1) teaches error correction code processing and data shaping.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ENAMUL MD KABIR whose telephone number is (571)270-7256.  The examiner can normally be reached on 10:00-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/ENAMUL M KABIR/
Examiner, Art Unit 2112


/ALBERT DECADY/Supervisory Patent Examiner, Art Unit 2112